Citation Nr: 9933698	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  94-43 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome as secondary to a service-connected psychiatric 
disability.

2.  Entitlement to an increased evaluation for paranoid 
schizophrenia, currently evaluated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The veteran, who had active 
service from October 1974 to December 1975, appealed that 
decision to the Board. 

At a Board hearing held in September 1999, the veteran raised 
the issue of entitlement to an earlier effective date with 
respect to his disability evaluation for paranoid 
schizophrenia.  As this matter has not been procedurally 
developed for appellate review, the Board refers it back to 
the RO for appropriate development and adjudication.


FINDINGS OF FACT

1.  A medical opinion of record has related the veteran's 
irritable bowel syndrome to his service-connected psychiatric 
disability. 

2.  Symptomatology associated with the veteran's paranoid 
schizophrenia is productive of no more than considerable 
social and occupational impairment with occasional decrease 
in work efficiency and intermittent periods of an inability 
to perform occupational tasks due to symptoms which include 
irritability, anxiety, social isolation, and occasional 
outbursts of anger. 

3.  The veteran has been continuously employed full time at 
the United States Postal Service for over eighteen years and 
has not been hospitalized for paranoid schizophrenia since 
his separation from active duty.


CONCLUSIONS OF LAW

1.  The veteran's irritable bowel syndrome was caused by his 
service-connected psychiatric disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310 
(1999).

2  The criteria for an evaluation in excess of 50 percent for 
schizophrenia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.125-4.132, 
Diagnostic Codes 9203, 9505 (1996 & 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Irritable Bowel 
Syndrome 

Service connection has been established for a psychiatric 
disability which has recently been characterized as paranoid 
schizophrenia.  The veteran now maintains that he currently 
suffers from irritable bowel syndrome which was either caused 
or aggravated by this service-connected disability.  The 
veteran therefore claims that service connection is warranted 
for irritable bowel syndrome.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  If a condition noted during service is not shown 
to have been chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  

In addition, a disability which is proximately due to or the 
result of another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  When 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability, and no more, over 
and above the degree of disability existing prior to the 
aggravation.  Id; see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In this case, the service medical records do not show that 
the veteran was treated for a chronic gastrointestinal 
disorder, and no post-service medical evidence has related 
the veteran's currently diagnosed irritable bowel syndrome to 
service.  Nevertheless, two letters from M. Lorenzo Walker, 
M.D., have been submitted which indicate that the veteran's 
irritable bowel syndrome is directly related to his service-
connected psychiatric disability.  

A VA psychiatric examination in October 1996 noted that the 
veteran's complaints included that his bowels were irregular 
and that sometimes he was constipated and sometimes he 
experienced diarrhea.  In a letter dated in April 1999, Dr. 
Walker stated that he had been treating the veteran at 
varying times over the past ten years for irritable bowel 
syndrome.  Dr. Walker commented that most physicians feel 
that this condition "[i]s definitely connected to severe 
anxiety and stress in most cases."  The veteran submitted an 
additional letter from Dr. Walker dated in October 1999, with 
a waiver of RO consideration in accordance with 38 C.F.R. § 
20.1304 (1999).  In this letter, Dr. Walker opined that the 
veteran's irritable bowel syndrome was definitely connected 
to his service-connected psychiatric ailments which included 
stress and anxiety.  Dr. Walker said that he was certain that 
the veteran's high degree of anxiety caused his irritable 
bowel syndrome to flare up in spite of treatment.  He noted 
that the veteran's symptoms alternated between constipation 
and diarrhea.  

The Board notes that there is no evidence in the record which 
contradicts Dr. Walker's opinion of a definite causal 
relationship between the veteran's irritable bowel syndrome 
and his service-connected psychiatric disability.  
Accordingly, service connection for a irritable bowel 
syndrome is warranted.  See 38 C.F.R. § 3.310(a).

II.  Increased Evaluation for Paranoid Schizophrenia

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation is plausible and capable of 
substantiation, and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The Board also is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the duty to assist.  See 
38 U.S.C.A. § 5107(a).  

A June 1976 rating decision granted service connection for a 
nervous condition, characterized as "psychophysiological 
musculoskeletal reaction manifested by headaches," and 
assigned a 10 percent evaluation.  In June 1993, the veteran 
filed a claim requesting an evaluation in excess of 10 
percent for this condition.  The RO denied the veteran's 
claim by a rating decision issued in May 1995, and this 
appeal ensued. 

In denying the veteran's claim, the RO considered medical 
reports from the Chestnut Medical Group dated from February 
1991 to August 1993.  A December 1991 entry noted that the 
veteran had recently been incarcerated due to an altercation.  
The veteran said that he was currently not working due to 
anxiety attacks.  The impression was anxiety.  When seen in 
January 1992, the veteran complained of nervous tension and 
described episodes of hyperactivity associated with sweating.  

The RO also considered VA outpatient treatment reports dated 
from October 1992 to October 1993.  These reports essentially 
show that the veteran was having trouble dealing with 
coworkers at his full-time job with the United States Postal 
Service.  A July 1993 report noted that the veteran knew he 
was having delusional beliefs that people were spying on him.  
An entry dated in September 1993 noted that the veteran was 
working on his inability to communicate with coworkers.  The 
veteran stated that was able to recognize his progress and 
benefited from the support of his family.  

In connection with this appeal, the veteran underwent a VA 
psychiatric examination in October 1996 to evaluate the 
nature and severity of his psychiatric disability.  During 
the interview, the veteran reported that he was currently 
living with his mother because his wife had left with their 
four children in May 1996 following an incident in which he 
almost choked her.   The veteran indicated that he had been 
employed with the United States Postal Service for the past 
eighteen or nineteen years.  According to the veteran, he had 
been transferred to eight different departments during his 
tenure there because of his inability to adjust to the work 
environment.  He stated that he had used three months of 
either annual or sick leave during the prior year because of 
stress.  The examiner commented that the veteran was known to 
have silent outbursts because of having been provoked or due 
to feelings of loneliness and isolation.  The veteran 
reported a low energy level.  He said that he was recently 
having crying spells and had stopped enjoying activities such 
as watching and playing sports and having sex.

On mental status examination, the veteran seemed listless and 
sometimes had problems keeping his attention.  He appeared 
mistrustful, stating that he did not want anyone to review 
the examination report.  He was well oriented to time, place 
and person, although he reported auditory hallucinations.  
Short and long-term memory were adequate, and he was able to 
recall three out of three words after four minutes.  He 
performed poorly in mathematics, completing only the first 
step in serial sevens.  The veteran reported that his reading 
and comprehension skills were good.  His affect was blunted 
and he felt depressed.  His face seemed expressionless and 
his attention span wavered.  He described feeling as though 
he wanted to "leave everything alone and move somewhere else 
on his own."  The examiner stated that the veteran struggled 
with these kind of ideas and with his with obligation of 
going to work from day to day.  Based on these findings, the 
examiner concluded with diagnoses of schizophrenia, paranoid 
type, with secondary depression.  The veteran was assigned a 
Global Assessment of Functioning (GAF) score of 50 to 55. 

Following this examination, the RO requested that the same 
examiner review the claims folder and comment on the possible 
relationship between the veteran's recently diagnosed 
schizophrenia and his service-connected disability 
characterized as "psychophysiological musculoskeletal 
reaction manifested by headaches."  In a December 1996 
report, the examiner concluded that the veteran's 
schizophrenia probably had its onset within the last three 
months of his military service.  

After reviewing these examination reports, a rating decision 
issued in April 1998 increased the veteran's psychiatric 
disability evaluation to 50 percent, effective as of July 
1993.  Based on the December 1996 report, the RO 
recharacterized this disability as paranoid schizophrenia.  
Inasmuch as the grant of the 50 percent evaluation is not the 
maximum benefit under the rating schedule, the claim for an 
increased evaluation for paranoid schizophrenia remains in 
controversy and is still a viable issue for appellate 
consideration by the Board.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).

The record shows that the veteran has continued to receive 
treatment by the VA for his psychiatric disability.  Of 
particular relevance, entries dated in April and May 1998 
show that the veteran was benefiting from medication.  In 
April 1998, the veteran reported feeling alienated from his 
family because of his attitude.  The clinician noted that the 
veteran was stable, and that he had recently been taken off 
Prozac and placed on Zoloft.  When seen in May 1998, it was 
noted that the veteran was stable but chronically depressed.  
He requested that the clinician provide a note for his 
employer.  An entry dated later that month noted that the 
veteran was benefiting from Zoloft, and that he was less 
angry at work and at home. 

The veteran underwent an additional psychiatric examination 
by the VA in January 1999.  At that time, the veteran 
reported that he was still employed with the United States 
Postal Service.  He said there were times when he would 
become irritable and get violent.  He described one incident 
in which the police were called to his house because of 
domestic violence.  He explained that he would get depressed 
because of "a whole bunch of things," and he believed that 
the government "wanted to get rid of him."  He denied being 
hospitalized for his psychiatric disability since his release 
from service.  On mental status examination, it was noted 
that the veteran was casually dressed and overweight.  The 
examiner observed that the veteran appeared coherent and 
provided relevant answers, although he was often evasive.  He 
admitted to occasional auditory hallucinations, but no frank 
persecutions were elicited.  His affect was mildly flattened.  
He was oriented but forgetful.  Insight and judgment were 
fair.  The examiner concluded with a diagnosis of 
schizophrenia, paranoid, and provided a GAF score of 65. 

The veteran testified at a hearing before the undersigned 
member of the Board in September 1999 as to the severity of 
his service-connected schizophrenia.  The veteran stated that 
this disability interfered with his ability to perform his 
job at the United States Postal Service.  For example, he 
said that he had missed a lot of work and experienced 
disciplinary action because of stress and his inability to 
get along with coworkers.  He explained that he was escorted 
out of the building by security on several occasions and 
placed on suspension.  He later clarified, however, that he 
had not been disciplined for fighting since the 1980s.  He 
related that he had recently taken four days off from work 
after almost getting into a confrontation with a coworker in 
the locker room.  He said that he had missed approximately 
three months of work during the prior twelve months.  
However, he explained that he had never been absent without 
pay, and that he had eight hours of sick leave remaining.  In 
addition, the veteran stated that he was still separated from 
his wife.  He reported that he had been in various 
altercations with his wife and children, and that the 
Department of Human Services had been called to intervene. 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  The percentage ratings represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v Derwinski, 1 
Vet. App. 49, 55-57 (1990). 

At the time the veteran's original claim was filed, his 
psychiatric disability (characterized as psychophysiological 
musculoskeletal reaction manifested by headaches) was 
evaluated using criteria from the general rating formula for 
psychoneurotic disorders.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9505 (1996).  Under this formula, a 50 percent 
evaluation was appropriate where the ability to establish and 
maintain effective or favorable relationships with people was 
considerably impaired and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency were 
so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation was warranted for 
psychoneurosis manifested by severe impairment of social and 
industrial adaptability.  See 38 C.F.R. § 4.132 (1996).  

A 100 percent (total) disability rating was assigned under 
the former criteria: (1) where the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community, (2) where there 
existed totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or (3) where the individual was 
demonstrably unable to obtain or retain employment.  Id.  
Each of the above three criteria provided an independent 
basis for granting a 100 percent schedular evaluation for 
dysthymic disorder.  See Johnson v. Brown, 7 Vet. App. 95, 
97, 99 (1994).

Since the RO recharacterized the veteran's psychiatric 
disability as paranoid schizophrenia, the Board will also 
consider the former criteria for rating psychotic disorders.  
Under this criteria, a 50 percent rating was warranted for 
paranoid schizophrenia causing a considerable impairment of 
social and industrial adaptability.  A 70 percent rating was 
warranted when a veteran's schizophrenia was characterized by 
lesser symptomatology than required for a 100 percent rating, 
but such as to produce severe impairment of social and 
industrial adaptability.  A 100 percent evaluation was 
warranted if the schizophrenia was manifested by active 
psychotic manifestations of such extent, severity, depth, 
persistence or bizarreness as to produce total social and 
industrial inadaptability. See 38 C.F.R. § 4.132, Diagnostic 
Code 9203 (1996).

During the course of this appeal, the VA issued new 
regulations for the evaluation of psychiatric disabilities, 
effective as of November 7, 1996.  Where the law or 
regulations governing a claim change while the claim is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  The effective 
date rule established by 38 U.S.C.A. § 5110(g), however, 
prohibits the application of any liberalizing rule to a claim 
prior to the effective date of such law or regulation.  Id.; 
Rhodan v. West, 12 Vet. App. 55, 57 (1998).  Thus, any 
increase in disability based on the revised criteria cannot 
become effective prior to November 7, 1996.

Under the revised criteria, a 50 percent evaluation is 
warranted for schizophrenia where there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See 
38 C.F.R. § 4.130, Diagnostic Code 9203 (1999).

A 70 percent rating is assigned where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

Finally, a 100 percent evaluation is warranted where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.

Applying the facts of this case to the applicable criteria, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for an evaluation in excess of 50 
percent for paranoid schizophrenia.  Applying the former 
criteria, the Board finds that the veteran's schizophrenia 
has not been manifested by more than considerable impairment 
of social and industrial adaptability.  The Board has 
considered the evidence showing that the veteran is currently 
separated from his wife following an incident of domestic 
violence, and that he has considerable difficulties getting 
along with coworkers.  The Board places considerable 
probative value, however, on the fact that the veteran has 
been continuously employed full-time with the United States 
Postal Service for over eighteen years.  Although he 
testified at his hearing that he had been disciplined for 
fighting with coworkers, he later clarified that the most 
recent incident occurred in the 1980s.  See Francisco, 7 Vet. 
App. at 58.  (holding that the present level of disability is 
of primary concern).  Thus, these past incidents of violent 
outbursts are not relevant in evaluating the veteran's 
present level of disability.

The Board further notes that the veteran received a GAF score 
of 50 to 55 when evaluated in October 1996, and a GAF score 
of 65 when evaluated in January 1999.  A score of 50 
contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
Quick Reference to the Diagnostic Criteria from DSM-IV 46-47 
(1996).  A score of 55 is appropriate where behavior is 
manifested by moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks), or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  Id.  
Finally, a GAF score of 65, contemplates some mild symptoms 
(depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (occasional 
truancy, or theft within the household), but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  Id.

These GAF scores, taken as a whole, reflect that the 
veteran's overall level of functioning falls in the range for 
moderate symptoms.  The clinical findings of record simply do 
not show that the veteran's schizophrenia is productive of 
serious symptoms as contemplated in a score of 50.  The 
record shows no evidence of suicidal or homicidal ideation 
and no evidence of obsessional rituals.  The veteran also has 
not been unemployed at any time since his initial claim for 
an increased rating was filed.  While the veteran has 
reported auditory hallucinations, findings on mental status 
examinations showed the veteran to be fully oriented with no 
persecutions elicited.  Recent VA outpatient treatment 
reports also noted that the veteran was improving after being 
started on Zoloft.  Accordingly, the veteran's paranoid 
schizophrenia does not warrant an evaluation in excess of 50 
percent under the former criteria for rating psychoneurotic 
or psychotic disorders.

Likewise, the Board finds the veteran's disability picture 
for paranoid schizophrenia does not warrant an evaluation in 
excess of 50 percent under the revised criteria for rating 
mental disorders since November 7, 1996, the date the revised 
criteria came into effect.  The clinical evidence reveals 
that the veteran demonstrates some manifestations described 
in the criteria for a 70 percent evaluation under the revised 
criteria, (e.g., depressed and anxious mood, impaired impulse 
control, and difficulty in adapting to stressful 
circumstances).  However, the veteran does not exhibit most 
of the symptoms described therein.  For example, there is no 
evidence of suicidal ideation; obsessional rituals which 
interfere with routine activities; speech characterized as 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; and neglect in personal appearance 
and hygiene.  While the veteran currently suffers from 
anxiety and depression, such symptoms do not appear to affect 
his ability to function independently, appropriately and 
effectively, as evidenced by his continued employment.  
Again, the Board places significant weight on the fact that 
the veteran is currently employed full time.  Further, the 
veteran does not appear to be unable to establish and 
maintain effective relationships as a result of his paranoid 
schizophrenia, but, rather, has difficulty in doing so.  
Thus, the preponderance of the evidence is against an 
evaluation in excess of 50 percent for paranoid schizophrenia 
under the revised criteria for rating mental disorders.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  The Board has considered whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted.  In the instant case, however, 
there has been no showing that the veteran's psychiatric 
disability has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned 50 percent 
evaluation), necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards.  
In this regard, the veteran has been employed full-time with 
the United States Postal Service for over eighteen years.  
According to the veteran, he has missed approximately three 
months of work during the prior twelve month period because 
of his paranoid schizophrenia.  At his Board hearing, 
however, the veteran admitted that he had not been absent 
without pay during that period.  It also appears as though 
the Postal Service has made reasonable accommodations to 
allow the veteran to remain as a full-time employee.  As 
noted above, the rating assigned for the veteran's 
psychiatric disorder contemplates considerable loss of 
working time from exacerbations or illnesses.  Finally, the 
veteran has not been hospitalized for his psychiatric 
disorder since his release from active duty.  Under these 
circumstances, the Board determines that the criteria for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 50 percent for 
the veteran's paranoid schizophrenia under the former 
criteria, as well as the revised criteria since its effective 
date of November 7, 1996.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56. 



ORDER

Service connection for irritable bowel syndrome as secondary 
to a service-connected disability is granted.

An evaluation in excess of 50 percent for paranoid 
schizophrenia is denied. 



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

